BLACKROCK VARIABLE SERIES FUNDS, INC. BlackRock Managed Volatility V.I. Fund (the “Fund”) Supplement dated May 4, 2015 to the Prospectus dated May 1, 2015 Effective immediately, the following changes are made to the Fund’s Prospectus: The section in the Prospectus captioned “Fund Overview — Key Facts About BlackRock Managed Volatility V.I. Fund — Portfolio Managers” is deleted in its entirety and replaced with the following: Name Portfolio Manager of the Fund Since Title Philip Green 2008 Managing Director of BlackRock, Inc. Justin Christofel, CFA 2013 Director of BlackRock, Inc. The section in the Prospectus captioned “Details about the Fund — How the Fund Invests — About the Portfolio Management of the Fund” is deleted in its entirety and replaced with the following: ABOUT THE PORTFOLIO MANAGEMENT OF THE FUND The Fund is managed by a team of financial professionals. Philip Green and Justin Christofel, CFA are the Fund’s portfolio managers and are jointly and primarily responsible for the day-to-day management of the Fund.
